Case 8:19-cv-01998-JVS-JDE Document 32-5 Filed 10/21/19 Page 1 of 33 Page ID
                                 #:1114




                              QEP CID response                      3O([
                                                                        S
                                                                     T-013088-00000153
Case 8:19-cv-01998-JVS-JDE Document 32-5 Filed 10/21/19 Page 2 of 33 Page ID
                                 #:1115




                              QEP CID response                      3O([
                                                                        S
                                                                     T-013088-00000154
Case 8:19-cv-01998-JVS-JDE Document 32-5 Filed 10/21/19 Page 3 of 33 Page ID
                                 #:1116




                              QEP CID response                      3O([
                                                                        S
                                                                     T-013088-00000155
Case 8:19-cv-01998-JVS-JDE Document 32-5 Filed 10/21/19 Page 4 of 33 Page ID
                                 #:1117




                              QEP CID response                      3O([
                                                                        S
                                                                     T-013088-00000156
Case 8:19-cv-01998-JVS-JDE Document 32-5 Filed 10/21/19 Page 5 of 33 Page ID
                                 #:1118




                              QEP CID response                      3O([
                                                                        S
                                                                     T-013088-00000157
Case 8:19-cv-01998-JVS-JDE Document 32-5 Filed 10/21/19 Page 6 of 33 Page ID
                                 #:1119




                              QEP CID response                      3O([
                                                                        S
                                                                     T-013088-00000158
Case 8:19-cv-01998-JVS-JDE Document 32-5 Filed 10/21/19 Page 7 of 33 Page ID
                                 #:1120




                              QEP CID response                      3O([
                                                                        S
                                                                     T-013088-00000159
Case 8:19-cv-01998-JVS-JDE Document 32-5 Filed 10/21/19 Page 8 of 33 Page ID
                                 #:1121




                              QEP CID response                      3O([
                                                                        S
                                                                     T-013088-00000160
Case 8:19-cv-01998-JVS-JDE Document 32-5 Filed 10/21/19 Page 9 of 33 Page ID
                                 #:1122




                              QEP CID response                      3O([
                                                                        S
                                                                     T-013088-00000161
Case 8:19-cv-01998-JVS-JDE Document 32-5 Filed 10/21/19 Page 10 of 33 Page ID
                                  #:1123




                               QEP CID response                     3O([
                                                                        S
                                                                     T-013088-00000162
Case 8:19-cv-01998-JVS-JDE Document 32-5 Filed 10/21/19 Page 11 of 33 Page ID
                                  #:1124




                               QEP CID response                     3O([
                                                                        S
                                                                     T-013088-00000163
Case 8:19-cv-01998-JVS-JDE Document 32-5 Filed 10/21/19 Page 12 of 33 Page ID
                                  #:1125




                               QEP CID response                     3O([
                                                                        S
                                                                     T-013088-00000164
Case 8:19-cv-01998-JVS-JDE Document 32-5 Filed 10/21/19 Page 13 of 33 Page ID
                                  #:1126




                               QEP CID response                     3O([
                                                                        S
                                                                     T-013088-00000165
Case 8:19-cv-01998-JVS-JDE Document 32-5 Filed 10/21/19 Page 14 of 33 Page ID
                                  #:1127




                               QEP CID response                     3O([
                                                                        S
                                                                     T-013088-00000166
Case 8:19-cv-01998-JVS-JDE Document 32-5 Filed 10/21/19 Page 15 of 33 Page ID
                                  #:1128




                               QEP CID response                     3O([
                                                                        S
                                                                     T-013088-00000167
Case 8:19-cv-01998-JVS-JDE Document 32-5 Filed 10/21/19 Page 16 of 33 Page ID
                                  #:1129




                               QEP CID response                     3O([
                                                                        S
                                                                     T-013088-00000168
Case 8:19-cv-01998-JVS-JDE Document 32-5 Filed 10/21/19 Page 17 of 33 Page ID
                                  #:1130




                                                  Exhibit
Case 8:19-cv-01998-JVS-JDE Document 32-5 Filed 10/21/19 Page 18 of 33 Page ID
                                  #:1131
Case 8:19-cv-01998-JVS-JDE Document 32-5 Filed 10/21/19 Page 19 of 33 Page ID
                                  #:1132




                                                                         3O([
                                                                             S 




                             Cap One CID response
Case 8:19-cv-01998-JVS-JDE Document 32-5 Filed 10/21/19 Page 20 of 33 Page ID
                                  #:1133




                                                                         3O([
                                                                             S




                             Cap One CID response
Case 8:19-cv-01998-JVS-JDE Document 32-5 Filed 10/21/19 Page 21 of 33 Page ID
                                  #:1134
Case 8:19-cv-01998-JVS-JDE Document 32-5 Filed 10/21/19 Page 22 of 33 Page ID
                                  #:1135




                             Cap One CID response                   3O([
                                                                        S
Case 8:19-cv-01998-JVS-JDE Document 32-5 Filed 10/21/19 Page 23 of 33 Page ID
                                  #:1136




                             Cap One CID response                   3O([
                                                                        S
Case 8:19-cv-01998-JVS-JDE Document 32-5 Filed 10/21/19 Page 24 of 33 Page ID
                                  #:1137




                             Cap One CID response                   3O([
                                                                        S
Case 8:19-cv-01998-JVS-JDE Document 32-5 Filed 10/21/19 Page 25 of 33 Page ID
                                  #:1138
Case 8:19-cv-01998-JVS-JDE Document 32-5 Filed 10/21/19 Page 26 of 33 Page ID
                                  #:1139




                             Cap One CID response                   3O([
                                                                        S
Case 8:19-cv-01998-JVS-JDE Document 32-5 Filed 10/21/19 Page 27 of 33 Page ID
                                  #:1140




                             Cap One CID response                   3O([
                                                                        S
Case 8:19-cv-01998-JVS-JDE Document 32-5 Filed 10/21/19 Page 28 of 33 Page ID
                                  #:1141




                             Cap One CID response                   3O([
                                                                        S
Case 8:19-cv-01998-JVS-JDE Document 32-5 Filed 10/21/19 Page 29 of 33 Page ID
                                  #:1142




                             Cap One CID response                   3O([
                                                                        S
Case 8:19-cv-01998-JVS-JDE Document 32-5 Filed 10/21/19 Page 30 of 33 Page ID
                                  #:1143




                             Cap One CID response                   3O([
                                                                        S
Case 8:19-cv-01998-JVS-JDE Document 32-5 Filed 10/21/19 Page 31 of 33 Page ID
                                  #:1144




                             Cap One CID response                   3O([
                                                                        S
Case 8:19-cv-01998-JVS-JDE Document 32-5 Filed 10/21/19 Page 32 of 33 Page ID
                                  #:1145




                             Cap One CID response                   3O([
                                                                        S
Case 8:19-cv-01998-JVS-JDE Document 32-5 Filed 10/21/19 Page 33 of 33 Page ID
                                  #:1146




                             Cap One CID response                   3O([
                                                                        S
